Detailed action
The notice of allowance is in response to applicant’s filling of claims as submitted on 07/26/2021 along with examiner initiated interview held on 08/15/2022. This application is a continuation of a parent application (16/010,604, now patented as US 11,012,362 B2).

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/12/2021, 07/26/2021 and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 19-23, 25-31 and 33-35  (renumbered 1-15, respectively) are allowed in light of examiner initiated interview held on 08/15/2022  along with filing of terminal disclaimers (TD) for the parent applications 16/010,604, now patented as US 11,012,362 B2 & for a similar application 16/010, 602,  now patented as US 10,667,172 B2 and in light of prior art(s) of record.
Terminal Disclaimer(s)
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,012,362 B2 and US 10,667,172 B2 have been reviewed and are accepted. The terminal disclaimer(s) have been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joshua T. Matt  (Reg. # 55,435) on 08/15/2022 ; On  08/15/2022, based on the claims submitted  on  07/26/2021, examiner contacted Attorney Joshua T. Matt  (Reg. # 55,435) to limit further of a limitation (e.g., said controlling of downloads of the file being based on anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern, rather on based other reasons as claimed earlier ) for independent claims 19, 27 and 35,  based on an extensive search both in "SEARCH" tool & NPL databases (e.g., IP.COM, Google & IEEE) by the examiner, prior to contacting attorney Matt . Attorney  Matt sent a proposed amendment on 08/17/2022, after consulting with the applicant along with the submission of terminal disclaimers (TD) for US 11,012,362 B2 and US 10,667,172 B2, on 08/18/2022. Examiner received a final proposed amendment on 08/22/2022, which addressed all other minor issues. See interview summary.

The application has been amended as follows: See attached claim amendments





Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 19 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method of managing a download of a file to a plurality of vehicles over a wide area wireless network, the plurality of vehicles being distinct from end user mobile devices of vehicle occupants, the method comprising: in a content delivery network, associating each of the plurality of vehicles with one or more topics; wherein the one or more topics are based on any of:  	a respective vehicle’s make, 	a respective vehicle’s model, a respective vehicle’s head unit version, and a wireless tower in a wide area wireless network to which a respective vehicle is any of (a) connected and (b) predicted to be connected; the content delivery network controlling downloads of a file to the plurality of vehicles over the wide area wireless network, at least by publishing one or more messages on a given topic of the one or more topics, so as to instruct vehicles associated with the given topic to take an action.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on  anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern.;”, in combination with all other limitations of the claim. Claims 20-23 and 25-26 are allowable for depending on independent claim 19.

Independent claim 27  is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A system comprising one or more computers and circuitry forming one or more processors and memory holding program instructions for execution on the one or more processors to cause the one or more computers to manage a download of a file to a plurality of vehicles over a wide area wireless network, the plurality of vehicles being distinct from end user mobile devices of vehicle occupants, the instructions including instructions to cause the one or more computers to:  associate each of the plurality of vehicles with one or more topics; wherein the one or more topics are based on any of: a respective vehicle’s make, a respective vehicle’s model, a respective vehicle’s head unit version, and a wireless tower in a wide area wireless network to which a respective vehicle is any of (a) connected and (b) predicted to be connected; control downloads of a file to the plurality of vehicles over the wide area wireless network, at least by publishing one or more messages on a given topic of the one or more topics, so as to instruct vehicles associated with the given topic to take an action,.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern.”, in combination with all other limitations of the claim. Claims 28-31 and 33-34 are allowable for depending on independent claim 27.

Independent claim 35  is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory computer readable medium holding program instructions for execution on one or more hardware processors to manage a download of a file to a plurality of vehicles over a wide area wireless network, the plurality of vehicles being distinct from end user mobile devices of vehicle occupants, the instructions comprising: instructions, in a content delivery network, associating each of the plurality of vehicles with one or more topics; wherein the one or more topics are based on any of: a respective vehicle’s make, a respective vehicle’s model, a respective vehicle’s head unit version, and a wireless tower in a wide area wireless network to which a respective vehicle is any of (a) connected and (b) predicted to be connected; instructions to cause the content delivery network to control downloads of a file to the plurality of vehicles over the wide area wireless network, at least by publishing one or more messages on a given topic of the one or more topics, so as to instruct vehicles associated with the given topic to take an action,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern.”, in combination with all other limitations of the claim.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 19, 27 and 35 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schellenbergeret et. al (2018/0349964) is the closest reference to the inventive case of the instant application  in reference to a claimed feature "throttling in a content delivery network ". See ¶0030, ¶0095 along with Fig. 1-4, however, Schellenbergeret is silent in teaching the limitation as amended based on an interview held on 08/15/2022, such as,  " the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on  anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern." in independent claims 19, 27 and 35 along with other limitations of the respective independent claims .  
   
Miller et al. (2019/0278581) -  See Abstract, ¶0012-¶0040, ¶0053-¶0055,  along with Fig. 1-3, however, Miller is silent in teaching the limitation " the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on  anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern" in independent claims 19, 27 and 35 along with other limitations of the respective independent claims.
IEEE SDN Enabled Content Distribution in Vehicular Networks by Yi Cao, Jinhua Guo, & Yue Wu.2014. See Abstract, §I, §III.
IEEE Interworking of DSRC and Cellular Network Technologies for V2X Communications: A Survey 
 Khadige Abboud, Hassan Aboubakr Omar, and Weihua Zhuang, Fellow, IEEE 2016. See Abstract, §I, §II, §III, §IV.
Advanced Content Delivery, Streaming and Cloud Services – Mukaddim Pathan, Ramesh K. Sitaraman, Dom Robinson. 2014. See  §5.2-§5.6, §7.2-§4.6, §8.7, §9.2-§9.6, §10.3-§10.5, §12.2-§12.6, §13.2-§13.5, §14.2-§14.5, §15.2-§15.5, §17.2-§17.10, §19.4-§19.7.
Firmware Over the Air for Automotive, FOTAMOTIVE - Hesham A. Odat an d Subra Ganesan, Oakland University. IEEE, 2014. See Abstract, Pages 130-138.

Yet, none of those NPL references disclose limitation " the action comprising any of: pause, delay, cancel, or throttle download of the file; said controlling of downloads of the file being based on  anticipated congestion status of the wireless tower, which is determined based on a historical network traffic pattern and a historical vehicular traffic pattern" in independent claims 19, 27 and 35 along with other limitations of the respective independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467